Citation Nr: 9932600	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  97-03 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to restoration of a 100 percent disability rating 
for depressive neurosis, effective from April 1, 1983.

(The issue of entitlement to waiver of an overpayment in 
compensation benefits will be the subject of a separate 
decision).


REPRESENTATION

Appellant represented by:	Armando A. Cardona, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and son



ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from December 1950 to 
December 1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1997 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  This rating was issued pursuant to the 
Supplemental Stipulation and Order, dated March 12, 1997, in 
Fernando Giusti Bravo, et. al., (Giusti Bravo) v. U. S. 
Department of Veterans Affairs, et al., Civ. No. 87-0590 
(D.P.R.) (CCC).

It is noted that the appellant, his spouse and a son appeared 
at a hearing before the undersigned Member of the Board on 
March 11, 1999, at which time they testified with respect to 
the claim now at issue before the Board.  A transcript of 
that hearing has been associated with the record on appeal.

It is also noted that the appellant submitted additional 
evidence to the Board at his March 1999 hearing for which he 
requested waiver of the RO's consideration thereof in favor 
of review by the Board.  Accordingly, the Board will accept 
and consider the evidence submitted by the appellant pursuant 
to 38 C.F.R. § 20.1304(c) (1999).


FINDINGS OF FACT

1.  Reduction of the appellant's disability rating for his 
neuropsychiatric disorder (depressive neurosis) from 100 to 
zero percent effective from April 1, 1983, was based upon 
evidence demonstrating material improvement in this 
disability under the ordinary conditions of life since the 
prior rating examination that had continued the 100 percent 
rating.

2.  The appellant's neuropsychiatric disorder is productive 
of considerable, but not severe, impairment of social and 
industrial adaptability.

3.  The appellant's neuropsychiatric disorder is not shown to 
cause him to have occupational and social impairment with 
deficiencies in most areas due to such symptoms as: suicidal 
ideation; obsessional rituals which interfered with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance and 
hygiene.


CONCLUSIONS OF LAW

1.  The criteria for restoration of the 100 percent 
disability rating for the appellant's neuropsychiatric 
disorder, effective from April 1, 1983, are not met.  
38 C.F.R. § 3.343(a) (1999).

2.  The schedular criteria for a rating in excess of 50 
percent for the appellant's neuropsychiatric disorder under 
both, the regulations in effect before November 7, 1996, and 
the regulations in effect after that date, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.129, 4.130, 4.132, Diagnostic Code 9405 
(1996), 9400 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Background

This is a procedurally complex case involving a lengthy 
appellate record (five-volumes claims file) and multiple 
adjudicative decisions by the RO.  Historically, the record 
reflects that the Board granted service connection for a 
neuropsychiatric disorder (NP) in December 1975.  The RO 
implemented the Board's decision by rating decision issued in 
January 1976, at which time it assigned a 70 percent rating 
for the appellant's NP disorder effective from January 14, 
1974.  Thereafter, the RO granted an increased rating to 100 
percent for the NP disorder by rating decision in December 
1980.  The 100 percent rating was made effective from 
September 9, 1980.  However, in January 1983, the RO issued a 
rating decision which reduced the rating assigned for the 
appellant's NP disorder from 100 percent disabling to 
noncompensable (zero percent) effective April 1, 1983.  
Thereafter, a rating decision issued by the RO in October 
1983 pursuant to a mass review project instituted by VA in 
March 1983 further reduced the appellant's NP disorder for 
the period between September 9, 1980 and March 31, 1983, by 
assigning a 70 percent rating for the disorder effective from 
January 14, 1974 through March 31, 1983, and zero percent 
from April 1, 1983.

The Giusti Bravo supplemental stipulation and order issued in 
March 1997 by the U. S. District Court for the District of 
Puerto Rico (hereinafter the "District Court") vacated all 
rating decisions, statements and supplemental statements of 
the case, and Board decisions which reduced the appellant's 
NP evaluation from 100 percent to some lower evaluation that 
were prepared, issued or filed beginning with the first 
rating decision issued on or after January 8, 1982, and 
ending the day prior to the date(s) the Giusti Bravo 
Neuropsychiatric Rating and the Decision to Fulfill 
Administrative Requirements were prepared.  As such, none of 
these decisions can be reviewed or relied upon in any manner 
in connection with this appeal.

As alluded to above, this appeal originates from the special 
neuropsychiatric rating decision issued in April 1997 
pursuant to the above-cited Giusti Bravo supplemental 
stipulation and order.  By that rating decision, the RO 
denied entitlement to restoration of a disability rating for 
the appellant's NP disorder above the 50 percent level 
effective from the "Evaluation Date" - April 1, 1983 - the 
date the RO established by its rating decision of January 
1983 as the effective date for the reduction of the 
appellant's rating for his NP disorder from 100 to zero 
percent disabling.

Parenthetically, the Board observes that the appellant's 
Giusti Bravo restoration claim was previously before the RO.  
In September 1994, the RO issued its first special 
neuropsychiatric rating decision in response to the Giusti 
Bravo stipulation and order issued by the District Court on 
October 15, 1993.  By that rating decision, the RO denied 
entitlement to restoration of a disability rating for the 
appellant's NP disorder above the noncompensable (zero 
percent) level effective from the April 1, 1983 evaluation 
date.  However, during the pendency of the appeal of that 
rating decision, the RO issued a rating decision in May 1995 
which granted a retroactive 100 percent rating for the NP 
disorder for the period beginning September 9, 1980 and 
ending March 31, 1983, and thereafter, granted restoration of 
a 30 percent rating for the disability effective from April 
1, 1983.  With regard to the retroactive award of 100 percent 
for the September 1980 to March 1983 time period, the 
aforementioned rating of May 1995 had the effect of negating 
the RO's October 1983 rating decision which reduced the 
appellant's 100 percent rating assigned for his NP disorder 
to 70 percent effective for the period between January 14, 
1974 and March 31, 1983.  Subsequent to May 1995, the above-
cited rating decision issued in April 1997 granted 
restoration of a 50 percent rating for the appellant's NP 
disorder effective from April 1, 1983.  The appellant has 
appealed these decisions, arguing that he is entitled to 
restoration of a 100 percent rating for the NP disorder from 
the April 1, 1983 evaluation date.

Hence, in view of the foregoing procedural history, the issue 
that is presently before the Board is whether under the 
Giusti Bravo supplemental stipulation and order the 
appellant's service-connected NP disorder is entitled to 
restoration of a schedular 100 percent evaluation effective 
from the evaluation date, April 1, 1983, and if not, whether 
he is entitled to an evaluation greater than 50 percent from 
that date.

With respect to the above, the Board would indicate that the 
claim now under review does not involve the issue of 
entitlement to restoration under the Giusti Bravo stipulation 
and order of a total disability rating based on individual 
unemployment (TDIU).  Review of the file discloses that a 
TDIU rating was awarded by the RO in January 1976 under the 
provisions of 38 C.F.R. § 4.16, effective from the same date 
assigned for the NP disorder - January 14, 1974.  Thereafter, 
the TDIU was rendered moot after September 9, 1980 when the 
RO granted an increased schedular rating to 100 percent for 
the NP disorder by rating decision issued in December 1980 
(as mentioned above, the RO's October 1983 rating decision 
retroactively reduced the NP disorder to 70 percent effective 
January 14, 1974, but the May 1995 rating decision 
effectively negated this rating by awarding a retroactive 100 
percent rating for the NP disorder for the September 1980 to 
March 1983 time period).  This had the effect of restoring 
the original status of the appellant's NP rating for the 
period before April 1, 1983:  70 percent as originally 
assigned effective from January 14, 1974 and lasting through 
September 1980, followed by a period when the NP rating was 
increased to 100 percent from September 1980 through March 
1983.

Hence, the record reflects that the appellant received 
compensation benefits based on TDIU from January 14, 1974 to 
September 8, 1980, and for no other time period.  However, an 
administrative decision issued in June 1984 determined that 
the TDIU rating should be severed effective from January 14, 
1974, based on a finding of fraud under the provisions of 38 
C.F.R. §§ 3.400(k) and 3.500(a).  This action resulted in the 
creation of an overpayment in the appellant's compensation 
account for the applicable period - January 14, 1974 to 
September 8, 1980.  A claim for waiver of this overpayment 
has been filed by the appellant and placed in appealed 
status.  As indicated earlier, the matter will be the subject 
of a separate appellate decision by the Board.

As mentioned above, the appellant contends that he is 
entitled to a 100 percent schedular disability rating for his 
service-connected NP disorder effective from April 1, 1983.  
He essentially argues that the severity of his disorder 
(described currently as depressive neurosis) has remained 
unchanged since the assignment of the 100 percent schedular 
rating in September 1980.  He further argues that the RO's 
January 1983 rating reduction for this disability was in 
violation of applicable law and VA regulations, specifically, 
38 C.F.R. §§ 3.343 and 3.344.  He also alleges certain other 
enumerated violations of his constitutional rights in 
connection with the aforesaid rating reduction which the 
Board will address in kind below.

II.  Analysis

Total (100 percent) disability ratings, when warranted based 
on the severity of the condition and not granted purely 
because of hospital, surgical, or home treatment, or 
individual unemployability, will not be reduced, in the 
absence of clear error, without a current examination showing 
material improvement in the veteran's physical or mental 
condition.  38 C.F.R. § 3.343(a) (1999) (continuance of total 
disability ratings).  Examination reports showing "material 
improvement" must be evaluated in conjunction with all the 
facts of record, and consideration must be given particularly 
to whether the veteran attained improvement under the 
ordinary conditions of life, i.e., while working or actively 
seeking work or whether the symptoms have been brought under 
control by prolonged rest, or generally, by following a 
regimen which precludes work, and, if the latter, reduction 
from total disability ratings will not be considered pending 
reexamination after a period of employment (3 to 6 months).  
Id.

Notwithstanding the appellant's arguments advanced on appeal 
to the contrary, the Board must note that the provisions of 
38 C.F.R. § 3.343(c) are not for application in this case 
because, as alluded to in the Procedural Background, the 
issue on appeal does not involve restoration of a TDIU 
rating.  As a result of the RO's December 1980 rating 
decision, the appellant's TDIU rating was in effect only 
between January 1974 and September 1980, a period which is 
not under review according to the terms of the Giusti Bravo 
stipulation and order.  The rating reduction at issue arises 
from the RO's January 1983 rating decision that prospectively 
reduced his schedular total rating for the NP disorder 
effective from April 1, 1983.

Hence, even though the appellant was paid compensation at the 
rate of 100 percent between January 1974 and March 1983, when 
the RO in the December 1980 rating decision assigned a total 
schedular rating for his NP disorder effective from September 
1980, the TDIU previously in effect from January 1974 was 
rendered moot.  Stated another way, when the rating reduction 
of the appellant's NP disorder occurred on April 1, 1983, he 
was not then in receipt of benefits based on a TDIU and 
therefore, section 3.343(c) would not govern the rating 
reduction decision.  See VAOPGCPREC 6-99, 64 Fed. Reg. 52375 
(1999) (General Counsel held that a claim for TDIU may not be 
considered when a schedular 100-percent rating is already in 
effect for another service-connected disability; further, the 
General Counsel held that the additional procedural 
protections applicable under 38 C.F.R. § 3.343(c) in the case 
of a rating based on TDIU would not provide a basis for 
consideration of a rating under section 4.16(a) where a 
veteran already has a service-connected disability rated 100 
percent disabling under the rating schedule); see also 
Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) (a claim for 
TDIU presupposes that the rating for the condition is less 
than 100 percent, and only asks for TDIU because of 
"subjective" factors that the "objective" rating does not 
consider).

Moreover, the Board finds that the rating-reduction 
provisions of 38 C.F.R. § 3.344(a) and (b) (stabilization of 
disability evaluations) are not for application in this case 
because the appellant's NP disorder was rated at the same 
level (100 percent disabling) for considerably less than five 
years, specifically, two years and seven months between 
September 1980 and March 1983, when it was reduced to zero 
percent effective April 1, 1983.  38 C.F.R. § 3.344(c) 
(1999).  The provisions of 38 C.F.R. § 3.344(c) state that 
paragraphs (a) and (b) of that regulation apply to ratings 
which have continued for long periods at the same level (5 
years or more), but not for disabilities "which have not 
become stabilized and are likely to improve" where 
"[r]examinations disclosing improvement, physical or mental, 
in these disabilities will warrant reduction in rating."

In the Board's view, the facts herein do not warrant 
consideration of the provisions of 38 C.F.R. § 3.344(a) and 
(b) given that the 100 percent schedular rating for the 
appellant's NP disorder had been in effect for less than 
three years.  The Board observes that there is ample 
comparative legal authority which supports this view.  Cf. 
Kitchens v. Brown, 7 Vet. App. 320, 324 (1995); Brown (Kevin) 
v. Brown, 5 Vet. App. 413, 417-19 (1993); Smith (Raymond) v. 
Brown, 5 Vet. App. 335, 339 (1993) and Lehman v. Derwinski, 1 
Vet. App. 339 (1991) (while the U. S. Court of Appeals for 
Veterans Claims (hereinafter "the Court") recognized in the 
Lehman case that the paragraph (c) five year provision was 
only a "guideline," all of these cited cases involved 
ratings that had been in effect for nearly or more than five 
years: Lehman - four years and either 363 or 364 days 
depending on leap years; Smith - four years, ten months and 
22 days; Brown - overall duration more than five years after 
effective date adjustment; Kitchens - rating in effect for 
more than five years).  In addition, the Board observes that 
the Court has consistently held in non-precedent single-judge 
memorandum decisions decided since the Kitchens case that 
disability ratings in effect for less than five years did not 
require application of 38 C.F.R. § 3.344(a) and (b).  Hence, 
the caselaw is well established on this point.

Although in the instant case the Board is not required to 
comply with the special VA rating-reduction protections in 
§§ 3.343(c), 3.344(a) and (b), the Board is required to 
comply with several more general VA regulations applicable to 
all rating reductions regardless of the rating level or the 
length of time during which the rating has been in effect.  
See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (1999).  Section 4.1 of 
title 38 of the Code of Federal Regulations, provides: "It 
is ... essential, both in the examination and in the 
evaluation of the disability, that each disability be viewed 
in relation to its history."  Similarly, 38 C.F.R. § 4.2 
provides: "It is the responsibility of the rating specialist 
to interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present."  The Court has 
held that "[t]hese provisions impose a clear requirement 
that VA rating reductions, as with all VA rating decisions, 
be based upon review of the entire history of the veteran's 
disability."  Brown (Kevin), 5 Vet. App. at 420; see also 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
Moreover, 38 C.F.R. § 4.13 provides: "When any change in 
evaluation is to be made, the rating agency should assure 
itself that there has been an actual change in the condition, 
for better or worse, and not merely a difference in the 
thoroughness of the examination or in use of descriptive 
terms."

Based on the regulations quoted above, VA is required in any 
rating-reduction case "to ascertain, based upon review of 
the entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations."  Brown (Kevin), 5 Vet. 
App. at 421; see also Schafrath, supra ("[t]hese 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete[,] or 
inaccurate report and to enable VA to make a more precise 
evaluation of the level of disability and of any changes in 
the condition").  Furthermore, 38 C.F.R. § 4.10 provides 
that "[t]he basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body, to function under the ordinary conditions 
of daily life, including employment," and 38 C.F.R. § 4.2 
directs that "[e]ach disability must be considered from the 
point of view of the veteran working or seeking work."  
"Thus, in any rating-reduction case not only must it be 
determined that an improvement in a disability has actually 
occurred but also that that improvement actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work."  Brown (Kevin), 
supra.

Accordingly, in view of the foregoing, the Board will restate 
the issue that is before it:  Whether under the Giusti Bravo 
supplemental stipulation and order the appellant's NP 
disorder is entitled to restoration of a 100 percent 
schedular rating effective from the evaluation date, April 1, 
1983, pursuant to the material improvement criteria set forth 
under 38 C.F.R. § 3.343(a), and if not, whether he is 
entitled to an evaluation greater than 50 percent from the 
aforementioned date with application of the schedular rating 
criteria to determine what the appropriate rating should have 
been on the evaluation date?

Restoration of 100% evaluation

After review of the evidence of record, the Board concludes 
that a preponderance of the evidence is against restoration 
of the 100 percent disability evaluation for the appellant's 
total rating for his NP disorder effective from the 
evaluation date - April 1, 1983.  In this case, for the 
reasons and bases set forth below, the pertinent medical 
examination reports, when evaluated in conjunction with all 
the facts of record, demonstrate material improvement in his 
NP disorder from the April 1, 1983 evaluation date sufficient 
to justify reduction of his total schedular rating.  The 
medical examination reports, which are pertinent to the 
Board's analysis, were conducted by the same VA examiner in 
January 1977 and August 1982.  The 1977 VA examination was 
used by the RO to support the grant of a 100 percent rating 
for the appellant's NP disorder by rating decision in 
December 1980.  The 1982 examination was relied upon by the 
RO to support the rating reduction of the NP disorder by 
rating decision in January 1983.

The report of the January 1977 VA examination reflects a 
diagnosis of depressive neurosis with free floating anxiety 
and hysterical traits, which the examiner described as severe 
in resulting disability, although the examiner considered the 
appellant competent to handle his funds.  Clinically, the 
appellant presented to the examiner as a 51-year old, married 
man with three children ranging in ages between 17 and 20 
living in [redacted], Puerto Rico.  For medical history purposes, 
it was noted that the appellant served in the military 
between December 1950 and December 1952, and that following 
his discharge therefrom, he went back to school to complete 
his degree requirements in mechanical engineering, but was 
unable to finish.  It was also reported that he had never 
been able to sustain employment for more than six months, and 
that he had not been gainfully employed since 1970.  On 
examination, the appellant complained that he was worse 
psychiatrically than ever before notwithstanding the aid of 
medications given to him from time to time by a private 
physician in his hometown.  During the medical history 
portion of the examination, the appellant swallowed an 
Etrafon 4/25 pill, and it was noted that he was also taking 
Dalmane, 30 mg., and Lomotil, p.r.n. (when needed).

On the mental status portion of the 1977 examination, the 
following clinical findings were reported:

Veteran is a well developed, well 
nourished male who comes to the interview 
accompanied by a friend from his 
hometown.  He is well dressed and carries 
a full beard but well trimmed and well 
groomed.  He carries himself with normal 
posture and gait.  He is very tense, 
anxious and brings with him his whole 
personal file.  He appears to be with 
anger and is hostile under surface.  He 
speaks with garrulous voice but 
coherently and logically.  He tries to be 
polite and courteous to examiner.  (At 
this point he takes another Etrafon 4/25 
pill).  There is no thought disorder in 
process.  Thought content is paranoid 
with delusional explanations to his free 
floating anxieties, phobias and fears.  
He describes some hallucinatory processes 
both visually and auditory.  Affect is 
appropriate to his state of mind but his 
behavior is at times bizarre.  Mood is 
depressed but more than sad he is angry, 
hostile.  He cries then to say [he] feels 
ashamed that he studied to be an engineer 
and "look where I am."  He turns at 
this point whining and cries again.  He 
admits suicidal ideations but he feels he 
is a coward, he is a religious person and 
besides he has a family all of which 
deters him.  He says to be confused to 
time frequently.  Memory and 
concentration is greatly impaired.  
Attention span is very short and 
frustration tolerance is very low and 
practically not existent.  When he gets 
angry he loses control and turns 
aggressive but he is later amnesic of his 
behavior.  Judgment is tenably good.  He 
has no insight.

As mentioned above, the appellant was next examined by VA for 
compensation purposes in August 1982 by the same VA physician 
who examined him in January 1977.  The examiner again noted 
that the appellant was a married man with three children 
living in [redacted], and that there was a notation on the 
examination request form (VA Form 21-2507) that he had been 
operating his own business for a long time.  For medical 
history purposes, it was again noted that he was seeing a 
general practitioner in [redacted] from time to time and that he 
was taking Etrafon and Dalmane.  The appellant reported that 
on occasion he could not sleep even after taking four Dalmane 
capsules.  On the mental status portion of the examination, 
the following clinical findings were reported:

Veteran is a well developed, tall, well 
nourished, overweight, middle aged male, 
who comes to the interview unaccompanied.  
He is clean, well groomed in good 
contact, alert, coherent and relevant.  
He does not recognize examiner from 
previous examination.  There is no 
thought disorder in process or content.  
He is not as garrulous this time.  His 
affect is labile, at times histrionic, 
inappropriate.  He is depressed, 
preoccupied with his business which 
apparently filed for bankruptcy in court.  
He is guarded, evasive as to the work he 
does in design of farm equipment and 
procedures.  Then he says he has stopped 
working because of his nervous condition 
but his wife and son run the business.  
He eats well, sleeps well with Dalmane 
and is empotent [sic].

Sensorium is intact, concentration is not 
impaired.  His judgment appears good.

Based on the above, the examiner reported on the day of the 
examination (August 2, 1982) that he would defer making a 
diagnosis until he had the chance to review the results of a 
VA field survey that was conducted in June 1982.  After 
reviewing the results of the survey, the VA examiner reported 
on August 31, 1982, that his diagnosis was "[n]o mental 
disorder, depressive features."

The June 1982 field survey was conducted to verify the 
appellant's employment status from January 1974 to the 
present.  Neither the appellant nor his wife were interviewed 
in connection with the survey, however, a number of others 
were, significantly, P. S., attorney at law and director of 
the real estate office for the "Cooperativa de Consumidores 
Unidos" for the Commonwealth of Puerto Rico; F. M., the 
director of the engineering department for the Cooperativa de 
Consumidores Unidos; A. V., the director of the Federal 
Program Office for the city of [redacted], Puerto Rico; L. D., 
the special assistant to the Mayor of [redacted]; and R. O., the 
Mayor of [redacted].  In addition, the VA field surveyor 
interviewed other local residents who did not wish to be 
identified in the report on account of fear of identification 
by the appellant.  These individuals described the appellant 
as a person with political and social power or influence in 
the community.  They also described him as a "tricky" or 
"quick" person.

Based on the testimony of the above-cited witnesses, together 
with a review of evidence and documents obtained in 
connection with the field survey, including a contract 
entered into between the appellant's business and the city of 
[redacted] in 1979, documents filed in connection with a Chapter 
13 bankruptcy petition and personal income and tax records of 
the appellant and his wife, the following findings were 
disclosed as a result of the June 1982 field survey, in 
pertinent part:

b.  [The appellant] has been 
administering a welding workshop to weld 
heavy equipment.  The veteran has been 
using a legal trap.  His wife is the 
legal owner of the welding shop.  His 
wife is a florist; he is a mechanic 
engineer.  The commercial publicity, 
promotion and propaganda of the welding 
workshop adviced [sic] the production and 
sketch of cattle ranch and agricultural 
equipment [citations to supporting 
exhibits omitted here and below, but are 
detailed below in body of decision].  The 
veteran and his wife signed a contract 
for services with the Municipality of 
[redacted], P.R.  They received $24,738 as a 
partial pay.  The contract was supposed 
to be for the amount of $50,000.  Ms. [A] 
V., [title omitted], testified that [the 
appellant] was the person who supervised 
and carried on the rules and 
specifications that were established in 
the contract.

c.  It is "vox populi" [known to all] 
[in] the community of [redacted], P.R. that 
the veteran was the person in charge of 
the supervision and direction of a 
building that was constructed at [redacted]
[redacted], P.R.  This structure was 
rated in [sic] $450,000.  On December 30, 
1981, the veteran and his wife presented 
in the United States Bankruptcy Court for 
the District of Puerto Rico a bankruptcy 
petition.  On June 1, 1982, the 
bankruptcy petition was denied.

d.  The veteran was planning to establish 
a supermarket in the bulding [sic] 
facilities at [redacted], 
P.R.  He was sponsored by the Cooperativa 
de Consumidores de P.R. with a loan of 
$52,862.95.  [The appellant] was the 
person who was present at all the 
meetings to discuss and plan the 
establishment of the supermarket.  [The 
appellant] discussed with the attorney 
[P.] S. and the engineer [F.] M. all the 
aspects concerning the planning in the 
supermarket.  Veteran's wife, [name 
omitted], never was present in the 
meetings, except to sign the final 
documents and contract.  There is 
evidence to prove that the veteran was 
the person involved in all the procedures 
and planning's of the supermarket.

e.  In the bankruptcy petition, as an 
individual debtor, presented to the 
Federal Court on December 30, 1981, the 
veteran and his wife stated that the 
debtor (the veteran and his wife) were 
actively engaged in business.

f.  The veteran and his wife have as a 
whole their personal income tax documents 
(Evidence is in the veteran's claims 
folder at the VA).

With this information for consideration, the VA field 
examiner concluded that while it was impossible to determine 
a specific date when the appellant commenced his business, 
the record showed that he took a loan out in 1976 for the 
amount of $93,000.  Further, it was concluded based on the 
above that while the appellant was currently in economic 
crisis with the bankruptcy, he was involved in businesses of 
a substantial magnitude.

Additional evidence in the file relevant to what was 
discussed and considered at the time of the VA field survey 
included the following:

? VA Forms 21-4140, "Employment Questionnaire," prepared by 
the appellant in January 1977, January 1978, December 1978 
and January 1980.  On all of these forms, the appellant 
certified as truthful to the best of his knowledge and 
belief under penalty of law that he was not employed by 
others or self-employed in the past 12 months.

? An Internal Revenue Service (IRS) "Notice of Levy of 
Wages, Salary and Other Income" sent to the appellant and 
his wife as taxpayers on November 5, 1981, which indicated 
that they owed over $5,800 in back taxes for tax periods 
ending December 31, 1977, December 31, 1978, and March 31, 
1979.  Interestingly, there is also of record a Release of 
Levy on Wages, Salary and Other Income dated January 18, 
1982, which indicated that the IRS released the appellant 
from a levy in the amount of $5,868.52.  However, in July 
1982, a second Notice of Levy was filed against the 
appellant and his wife for all of the above-cited back 
taxes with adjustments for each and including a new charge 
in the amount of $125.29 for the tax year ending on 
December 31, 1981.  (It should be noted at this juncture 
that evidence added to the file at the time of the 
appellant's March 1999 travel board hearing disclosed that 
in 1989, apparently at his wife's request, the appellant's 
sister drafted a number of checks to the IRS for back 
taxes owed by her for the tax years 1977-80.  She also 
paid some of these debts out of her own account as well.)

? The appellant's letter-response dated December 8, 1981, to 
the RO's inquiry regarding his income from 1974 to the 
present and the IRS levy notice in which he indicated that 
the taxpayer identification number belonged to his wife 
because she was the person who owned the business under 
that number.  He also stated that because of his economic 
condition he was making arrangements with a lawyer to file 
a petition in bankruptcy and that the IRS levy would only 
make it more difficult for him to protect his interests as 
a disabled veteran.  In another statement, dated December 
16, 1981, the appellant indicated that he had no income 
from 1974 to the present, and that business his wife was 
running had gone bankrupt.

? VA Form 21-527, "Income-Net Worth and Employment 
Statement," signed by the appellant on December 16, 1981, 
in which he indicated that he became totally disabled in 
1951 and that the most he ever earned in one year was 
$5,000 in 1968 as a mechanical engineer, and that although 
sick and in poor physical condition, he worked as a 
mechanical engineer until 1975 when he was awarded service 
connection at the 100 percent rate.  He also indicated 
that he had no income for the years 1980-82, and that he 
owned two properties (an apartment in the metropolitan 
area and a partially built house in [redacted]) that were in 
default for mortgage payment purposes.  He also indicated 
that no income was derived by the ownership of his home 
because "our business didn't give us earnings, always 
gave us lost [sic]."
? Certain documents filed in connection with bankruptcy 
petitions (Case Nos. [redacted]) in the U. S. 
Bankruptcy Court for the District of Puerto Rico, 
including the following:

? A "Statement of Financial Affairs for Debtor Engaged in 
Business," dated December 30, 1981, Case No. [redacted], 
which indicated that a petition was filed in the name of 
the appellant and his wife doing business as "[redacted]
[redacted]" and "[redacted]," 
which were in turn described, respectively, as a welding 
workshop and beauty parlor in the statement.  This form 
was signed jointly the appellant and his wife and 
indicated that they had been in business under the 
aforementioned entities since 1959.  Further, the form 
indicated that the financial books and records of these 
businesses were held jointly (described as "ours") and 
that they had one bank account.

? A Summary of Debts and Property filed in connection with 
Case No. [redacted], dated December 30, 1981, and signed by 
both the appellant and his wife which listed substantial 
property holdings owned by them jointly ($169,903 in a 
two-story building in the city of [redacted] and $450,000 in 
land and building located on [redacted], in 
[redacted]), and which listed a substantial amount of 
liabilities held by secured creditors, including a loan of 
$93,000 taken out in 1976 from the Small Business 
Administration for a mortgage and land on the [redacted]
property cited above.

? A Chapter 13 Plan for Case No. [redacted] that was jointly 
signed by the appellant and his wife as joint debtors on 
February 4, 1982.  This document specifically listed the 
appellant as a litigant in three lawsuits for unsecured 
creditors.  Further, it identified the U. S. Small 
Business Administration and First Federal Savings as 
creditors secured with land and a building located on [redacted] 
[redacted], Puerto Rico, which as indicated 
above from the field survey, is evidently a reference to 
the supermarket that the appellant had contracted to 
build.

? A Bankruptcy Cover Sheet for Case No. [redacted] that 
indicated that the petition was jointly filed and signed 
by the appellant and his wife as individual debtors 
actively engaged in business with insolvency to 26 
creditors as the result of obligations incurred in the 
conducting of a business with assets valued at nearly 
three quarters of a million dollars ($721,739.29), but 
with priority debts totaling $24,755.02, secured debts 
totaling $192,335.21, and unsecured debts totaling 
$44,308.83.

? A Voluntary Case Debtor's Joint Petition, Case No. [redacted],
with supporting financial statements and debt 
summaries, that was jointly filed and signed by the 
appellant and his wife doing business only as the welding 
shop operation ([redacted]) on 
August 25, 1982.  The documents submitted with this 
petition detailed substantial business contracts and 
losses in both the appellant's and wife's name doing 
business in connection with the welding shop.  All of the 
financial records and accounts were again certified by the 
appellant and his wife as jointly controlled.  The 
appellant's son was also listed on the section dealing 
with dependents, for which he was described as a 23-year 
old university study who was a dependent of the appellant.

? Also in the file were accounting reports for the [redacted]
[redacted] business filed for the years 
ending in 1975 and 1979.  The 1975 report described the 
business as a sole proprietorship in the appellant's 
wife's name, while the 1979 report indicated that the 
business was in the appellant's and wife's name doing 
business in the aforementioned company name.  Each report 
detailed extensive business operations with assets and 
liabilities each totaling over a half-a-million dollars.

? In addition, the evidence obtained as a result of the June 
1982 field survey included a copy of the check in the 
amount of $24,738 paid by the city of [redacted] to the 
welding shop business ([redacted]) 
in care of the appellant's name on March 13, 1980.  Also 
included with the file were copies of the contract entered 
into between the appellant's welding shop business and the 
mayor of the city of [redacted] in September 1979.  
Interestingly, there are two versions of the same contact 
dated September 7, 1979 in the file.  One version 
indicated that the city was contracting the appellant's 
wife doing business in the name of the welding shop that 
was signed by her as the owner and signed by the appellant 
as the engineer.  The other version of the contract 
indicated that the mayor contracted with the firm "[redacted] 
[redacted]," described as "a business 
located in [redacted] and with more than 25 years of 
experience dealing with the socioeconomic problems" in 
central Puerto Rico, and was signed only by the mayor and 
the appellant as the "authorized representative."

? Also in the file was a letter prepared on the welding 
shop's official letterhead by the appellant on January 13, 
1979.  The letter was addressed to a Mr. R. M., an 
individual associated with the Cooperativa Consumidores 
Unidos de Puerto Rico.  In the letter, the appellant 
described the work done to date on above-cited supermarket 
to be located on [redacted].  He indicated to Mr. 
M. that they were very well ahead of schedule on the 
construction of the building, but that he needed another 
$50,000 to finish the job.  In that regard, the appellant 
offered the idea of financing the project a year's advance 
on the rent.  In return, he indicated that he was willing 
to offer a second mortgage on the property as security for 
the advance.  Finally, the appellant stated that he was in 
the process of negotiating the financing of the project 
with Banco Gubernamental de Fomento and First Federal 
Savings.  The appellant signed the letter in his own 
handwriting and he described his professional status as an 
engineer in front of the printed version of his name.

In comparing the results of the 1977 and 1982 VA 
examinations, the Board finds that the 1982 examination 
clearly reflects "material improvement" in the appellant's 
NP disorder, especially when viewed in context of the other 
pertinent evidence, namely, the June 1982 VA field survey and 
the evidence obtained in connection with the survey.  In 
fact, the Board finds that the testimonial and financial 
evidence obtained in connection with the survey is 
devastating to the appellant's claim on the question of 
material improvement in his NP disorder.  As found by the VA 
field examiner, the testimony of the individuals in [redacted] 
who were aware of the appellant's activities in the late 
1970's, early 1980's, as bolstered by the IRS and bankruptcy 
information, provides a clear picture of the appellant's 
substantial business dealings and acumen which stands in 
stark contrast to the picture the appellant has painted of 
himself and the alleged totally-disabling state of his NP 
disorder.

First of all, a one-on-one comparison of the 1977 and 1982 VA 
examinations in the view of the Board, reflects an obvious 
material improvement in the appellant's NP disorder.  As 
detailed above, the VA examiner found the appellant in poor 
shape when he saw him in 1977; he found the appellant to be 
"very tense," angry and hostile under the surface, speaking 
in a "garrulous voice," and with paranoid thought content 
with delusional free-floating anxieties, phobias and fears.  
He also noted that the appellant had some auditory and visual 
hallucinatory processes and that his behavior was bizarre in 
some respects.  The appellant also had a depressed mood that 
was more sad than angry and hostile.  Added to all this was 
the fact that the examiner found his memory and concentration 
to be "greatly impaired," with a "very short" attention 
span and a frustration level that was "very low and 
practically not existent."  Finally, although the examiner 
in 1977 found the appellant's judgment to be tenably good, 
and he had no insight into his problems.

Compared to the above, the 1982 VA examination showed 
material improvement in his NP disorder.  For instance, no 
thought disorder in process or content was noted at the time 
of the latter examination.  Also, the appellant was not noted 
be garrulous in voice on the 1982 examination.  Further, 
although the appellant seemed depressed and preoccupied with 
his business, for which he was guarded and evasive as to the 
specific dealings, his sensorium was intact, his 
concentration was not impaired and his judgment appeared 
good.  These results contrast sharply with the 1977 
examination, particularly, in the areas of concentration and 
thought content.  He did not appear paranoid on the 1982 
examination as well, a finding that was clearly present when 
he was examined in 1977.  In short, the mental status 
findings noted at the time of the 1982 examination 
demonstrate material improvement in his condition compared to 
the 1977 examination.

The appellant argues at length on appeal that the 1982 
examination was invalid for rating purposes because the 
examiner gave only a cursory or short interview of the 
appellant at that time.  However, the Board finds no credence 
to this argument for the simple fact that neither the 
appellant or his representative are competent to challenge 
the medical sufficiency of the 1982 examination on such 
grounds.  First of all, there is also no way at this time to 
address whether the examination was too brief; the fact that 
the report of the examination is one, two or twenty pages of 
paper does not a fortiori establish that that the examination 
itself was medically insufficient for rating purposes.  A 
medical examiner's judgment and expertise matter more than 
how long or detailed the report is.  In this case, other than 
the bare assertion that the examination was too brief, the 
appellant has presented no credible evidence to attack the 
medical sufficiency of the 1982 examination.

Moreover, with respect to the above, the Board finds the 1982 
examination to be highly credible to the restoration issue on 
appeal because it was given by the same VA examiner who 
evaluated the appellant in 1977.  This means that the same VA 
examiner had the opportunity to see the appellant twice under 
similar circumstances, and therefore, his clinical findings 
on the 1982 examination further add to the credibility and 
probative value of comparing the 1977 and 1982 examination 
results for purposes of the restoration issue.

More significantly, when the results of the 1982 VA 
examination are viewed in light of the all the relevant 
facts, the case for material improvement is further 
strengthened.  As detailed above, the testimonial and 
documentary evidence obtained in connection with the June 
1982 field survey greatly impeaches the statements made by 
the appellant as to the severity of his NP disorder on April 
1, 1983.  The eyewitness testimony of the people of [redacted] 
who had direct business dealings with the appellant indicates 
that he was a competent businessman engaged in substantial 
endeavors, including the contracting and supervision of a 
supermarket construction project in the town of [redacted].  All 
of the individuals named in the June 1982 field survey 
testified that the appellant was the individual responsible 
for negotiating the terms of the supermarket project and that 
he was the person who organized and attended all of the 
meetings designed to get the project off the ground.  Their 
testimony regarding the activities of his wife on this 
project (came into the picture only to sign the contracts) 
and the other related documentary evidence (the financial 
statements of the welding company and the multiple versions 
of the 1979 contract to construct the supermarket which in 
one version had the company name and in the other only the 
wife's name doing business in the company's name), convinces 
the Board that the appellant was using her name only as a 
front for his own business.  It appears that she had her own 
business as well, the beauty salon, but all of the evidence 
obtained in conjunction with the field survey shows that he 
was the person primarily responsible for the welding shop 
business, regardless of legal maneuverings such as placing 
her name on the contract.  In any case, all of the IRS, 
bankruptcy and financial audit documentation shows that he 
was a joint owner of the welding shop business.

Moreover, the 1979 letter to Mr. M. is particularly damaging 
to the appellant's case as to the specific question of 
material improvement in his NP disorder.  Looking at its 
contents, the letter clearly reflects that the appellant was 
a shrewd businessman and was a person in full control of his 
faculties.  He signed this document in his own handwriting 
and he represented himself as the engineer in charge of the 
supermarket project.  The terms and conditions of the second 
loan he requested spelled out in the letter further prove 
that he was a shrewd operator engaged in business dealings of 
substantial magnitude.  When this letter is seen in light of 
the financial audits of his welding business, which reflect 
that he had operating assets and liabilities in the hundreds 
of thousands of dollars, and the bankruptcy pleadings, which 
reflect that he was a joint debtor in this business and that 
he had taken out a great many substantial loans, some of 
which were in litigation with creditors over disputed 
contracts, etc., it is painfully clear that he had no 
industrial impairment for purposes of VA disability 
compensation during this time period.

The appellant has argued on appeal that the welding shop 
business was not his, but instead belonged to and was 
operated by his wife and son.  The evidence clearly shows 
otherwise.  In the Board's judgment (which was apparently 
beheld by the United States Department of Justice) and 
perceived based on documentation from IRS, bankruptcy 
proceedings, testimony of eyewitnesses and financial 
documents detailed above, demonstrate that the appellant has 
been less than truthful on this point.  The appellant has not 
rebutted any of this incredibly damaging evidence by 
presenting any evidence that impeaches either the credibility 
of the affiants' testimony and documents obtained in 
connection with the June 1982 field survey or which impeaches 
the underlying facts reflected in their testimony and the 
documentary evidence.

He also has argued on appeal that the results of the June 
1982 field survey were in some way deficient because neither 
he nor his wife were interviewed.  However, even assuming 
arguendo that the field survey was less probative or credible 
because the target of the survey - the appellant - was not 
interviewed, it is the Board's opinion that the facts in this 
case demonstrate that interviewing the appellant or his wife 
would have likely yielded little truthful information 
concerning his business activities at that time.  As fully 
detailed above, the undisputed facts in this case show that 
the appellant was the person in charge of the welding shop 
business and was engaged in substantial business dealings in 
the town of [redacted] in the late 1970's, early 1980's.

The appellant's arguments on appeal that he was totally 
disabled for purposes of his compensation benefits on account 
of his claim that his businesses went into bankruptcy and/or 
he sustained business losses is another red herring to the 
issue on appeal.  The law and regulations controlling legal 
entitlement and payment of VA disability compensation 
benefits is not premised on how well a claimant's business is 
doing; what matters instead is whether the disabled veteran's 
disability(ies) impair his or her earning capacity, see 38 
C.F.R. § 4.1, and hence, it really does not matter whether 
the appellant made or lost money while operating his welding 
construction business.  What matters here is that the facts 
show that the appellant was a productive citizen of [redacted] 
during the relevant time period and was self-employed and 
operating a business of substantial magnitude.  When 
comparing all of these facts to the results of the 1982 
examination, the Board concludes that material improvement in 
his NP disorder was established sufficient to justify 
reduction in the 100 percent rating assigned for that 
disability.

The Board also considered the documents prepared by the U. S. 
Justice Department and VA's Inspector General (IG) in 
connection with a criminal action brought against the 
appellant for fraud in the late 1980's, and finds that while 
these documents are not directly relevant to the issue of 
material improvement of the NP disorder, they nevertheless 
further corroborate the other evidence which reveals the true 
extent of the appellant's employment status and his business 
activities in the relevant time period.  The appellant argues 
on appeal that because the criminal fraud indictment handed 
down in December 1986 was eventually dropped by the Justice 
Department, he was (1) exonerated from the fraud charge and 
(2) proved that he was not the person in charge of the 
welding shop business in the late 1970's, early 1980's.  As 
to the first point, legal liability on the fraud charge, it 
is true that the indictment was eventually dropped by the 
Justice Department in October 1989, see Motion to Dismiss 
Indictment with Prejudice, because all parties agreed to a 
pretrial diversion program.  However, nowhere in this Motion 
does it establish that he was legally cleared of the fraud 
charges; it only set aside the indictment because the parties 
settled to everyone's mutual satisfaction.  Further, 
notwithstanding his claims to the contrary, the Board finds 
that the evidence obtained in connection with the June 1982 
field survey shows beyond a shadow of doubt that the 
appellant was the person in charge of the welding shop 
business, so his second point is without merit.  The IG later 
advised the RO in March 1995 that the Justice Department 
informed them that the charges were dismissed due to the 
appellant's age and health.  In short, the dismissal of the 
criminal case was not based on grounds that cleared the 
appellant of the alleged wrongdoing.

Thus, the dismissal of the fraud charge does not actually 
support the appellant's claim as to the issue of whether he 
is entitled to restoration of the 100 percent rating for his 
NP disorder effective from the evaluation date - April 1, 
1983.  The bottom line is that the relevant and pertinent 
medical examination reports and the other evidence cited 
above show material improvement in his NP disorder from the 
evaluation date.

The Board also notes that the record contains the July 1983 
report of the Director, Mental Health & Behavioral Sciences 
Service, who, at the request of the Chief Benefits Director, 
Compensation and Pension Service, in connection with a 
contemplated adjudicative action to severe service connection 
for the appellant's NP disorder, was asked to render an 
opinion as to the proper diagnosis of the appellant's NP 
disorder.  The severance action was not taken because the 
aforementioned director of the mental health service reviewed 
the evidence then of record in the claims file and concluded 
that (1) the NP diagnosis of depressive neurosis made on a VA 
examination in February 1974 was supported by the evidence 
and (2) the appellant had a current NP disorder, diagnosed on 
Axis I as depressive neurosis, manifested by insomnia, 
feelings of inadequacy, low energy level, anxiety, 
depression, irritability, ineffectiveness in work, difficulty 
in concentration, social withdrawal, family difficulties, 
sexual impotence, tearfulness, thoughts of not wanting to 
continue in life as is, associated with suicidal rumination, 
and excessive drinking (by history).  It was also concluded 
that the appellant had an Axis II diagnosis of a mixed 
personality disorder and that he had a moderate level of 
psychosocial stressors from economic and family problems on 
Axis IV and a poor level of adaptive functioning in the past 
year on Axis V.  This opinion was solicited after the RO 
received the January 1983 report of a board of two VA 
psychiatrists who reviewed the claims file and concluded that 
(1) the February 1974 VA examination did not support the 
diagnosis of depressive neurosis, and (2) that the VA 
examiner's diagnosis of "No mental disorder.  Depressive 
features" made on the August 1982 VA examination was not a 
diagnosis in the DSM III.

To the extent that the appellant relies on the above-cited 
opinions in support of his claim, the Board will again state 
that because the other pertinent evidence in this case is so 
overwhelmingly against his claim for restoration of his total 
rating for the NP disorder effective from April 1, 1983, the 
probative value of the above-cited opinions is negligible to 
the restoration issue.  The probative value of these opinions 
appears to be significant only as to the question of the 
proper diagnosis of the appellant's NP disorder made on VA 
examinations conducted in 1974 and 1982, a factual issue 
which is not in dispute in the present appeal.  The issue 
currently in dispute is whether material improvement was 
shown on the evaluation date sufficient to justify reduction 
of  his 100 percent rating.

The balance of the evidence is either negative to the 
appellant's claim or is of little or no probative value when 
judged in light of the entire evidentiary record.

Additional medical records in the file included two 
statements from the appellant's private physician in [redacted], 
Dr. T. Marrero Rodriguez, M.D., dated February 22, 1983 and 
March 8, 1983.  The statement dated in February 1983 
indicated that Dr. Marrero Rodriguez saw the appellant on 
almost a monthly basis for which he prescribed him 
medications including Etrafon and Dalmane.  Dr. Marrero 
Rodriguez further indicated that the appellant's mental 
problems began in service and that he had "always showed 
some instability and had variable moods."  Thereafter, Dr. 
Marrero Rodriguez indicated that the appellant developed 
marked symptoms of depression in 1970 and as a result, was 
always in distress with crying spells, self-induced isolation 
in his home, abdominal cramps/diarrhea and chain smoking.  He 
further stated that the pressure of a stranger in his home or 
room or excitement would cause the appellant tremors.  Based 
on these findings, Dr. Marrero Rodriguez indicated that the 
appellant's condition had gradually deteriorated to the 
extent that he did not believe the appellant was competent to 
manage funds, to include endorsing checks.  Dr. Marrero 
Rodriguez concluded his remarks by stating that he considered 
the appellant to be totally unable to do any gainful work and 
that his prognosis was very poor.

Dr. Marrero Rodriguez's statement dated in March 1983 
essentially reiterated his prior statement of February 1983; 
specifically, he again noted that he had been treating the 
appellant off and on (once or twice a month) and that he 
prescribed the appellant medications for what he described as 
a psychiatric disorder that "could be considered severely 
disabling."  Also submitted with the record where four dates 
of treatment insurance forms filled out by Dr. Marrero 
Rodriguez for the 1981-83 time period which indicated that 
the appellant had either unchanged or retrogressed progress 
and was basically house-confined due to the severity of his 
psychiatric disorder.

The statements signed by Dr. Marrero Rodriguez are favorable 
to the appellant's claim to the extent that they reflect that 
he suffered from anxiety symptoms and that he continued to 
take medications for his NP disorder.  However, these 
statements when viewed in light of the entire evidentiary 
record are so severely diminished in probative value as to 
the issue of restoration of the NP disorder effective from 
the evaluation date - April 1, 1983 - that in the opinion of 
the Board, they do not contraindicate material improvement 
under 38 C.F.R. § 3.343(a).  As detailed above, the main 
factual premises reflected in Dr. Marrero Rodriguez's 
statements do not stand up to the facts demonstrated by the 
evidentiary material on file.  The evidence in this case does 
not corroborate that the appellant was essentially housebound 
or that his condition had gradually deteriorated to the 
extent that he was incompetent to manage funds, to include 
endorsing checks.  Further, the evidence does not corroborate 
his statement that the appellant was "totally unable to do 
any gainful work and that his prognosis was very poor."  The 
VA field survey and the testimonial and documentary evidence 
obtained in connection with that survey shows otherwise.  If 
he was truly house-bound or incompetent to handle 
funds/endorse checks, how did he operate his business, to 
include meeting with town officials to discuss the terms of 
the supermarket construction project, prepare business 
letters such as the one in the record to Mr. Morrow, contract 
to acquire loans valued jointly in the tens of thousands of 
dollars, etc?  The answer of course to this question is that 
he did all of these things, and in so doing, the factual 
premise of Dr. Marrero Rodriguez's statements are severely 
comprised, and in fact, deemed to be impeached by the other 
pertinent evidence.  Accordingly, the Board finds the 
probative value of these statements to be outweighed by the 
evidence of record as to the issue of material improvement.

Similarly, the Board finds that the emergency room (ER) visit 
report dated in May 1982 is of little probative value to the 
issue of restoration of the appellant's NP disorder.  The ER 
report indicated that he was seen on May 9, 1982 with a 
history of nervous problems and acute complaints of episodic 
pain.  The impression was somatization features, rule out 
neuritis.  The appellant places great emphasis on this report 
in support of his claim that his NP disorder had not improved 
to justify the reduction on the evaluation date.  However, as 
with the statements/reports signed by Dr. Marrero Rodriguez, 
the facts in this case demonstrate that notwithstanding his 
NP disorder, the appellant was engaged in business dealings 
of a substantial magnitude during the relevant time period 
and that he was the person in charge of running the welding 
shop.  All of these facts, when considered together with the 
improvement in his condition noted by comparison of the 1977 
and 1982 VA examinations, are deemed by the Board to outweigh 
the probative value of this ER report as to the question of 
material improvement in the NP disorder from the April 1, 
1983 evaluation date.  A one-time visit to the ER room in May 
1982 for treatment of complaints of somatized episodic pain 
complaints shows that he continued to suffer from symptoms of 
his NP disorder, but like Dr. Marrero Rodriguez's statements, 
the fact that he continued to seek treatment for his 
condition on occasion does not by itself contraindicate 
material improvement when the pertinent evidence is examined 
in its totality.  Medical treatment reports are generally 
highly probative in evidentiary value in a rating-reduction 
case, but the regulation applicable here - 38 C.F.R. 
§ 3.343(a) - does not contemplate that such reports be 
considered in isolation to "all the facts of record," which 
the Board interprets to mean the other pertinent evidence of 
record.  For the reasons stated above, the above-cited VA 
examination and field survey conducted in 1982, with 
supporting testimonial and documentary evidence, shows 
material improvement in his NP disorder on the evaluation 
date sufficient to justify reduction of the 100 percent 
rating.

The analysis described above applies equally well to the VA 
in/outpatient treatment reports dated in 1977-84, which 
reflect treatment primarily for other medical conditions, but 
indicate that he was treated on two occasions ostensibly for 
his NP disorder: (1) as an outpatient in March 1983 
complaining of sleeping problems; the impression was anxiety 
with depressive features and he requested treatment from a 
fee-basis physician rather than at the VA Medical Center; 
and, (2) as a brief (overnight) inpatient in May 1984 when he 
was brought to the ER by his son because he was drowsy and 
depressed; he was out of contact with reality upon admission, 
but he recovered by the next morning at which time the only 
abnormal findings on mental status examination were depressed 
mood and affect.  Again, the other pertinent evidence in this 
case outweighs the probative value of the March 1983 
outpatient report with regard to material improvement in the 
appellant's NP disorder on the April 1, 1983 evaluation date.  
Despite his treatment, the record clearly shows that he was 
employed and engaged in business dealings at a complex and 
sophisticated level.  When this evidence is considered in 
light of the clinical improvement in his NP disorder noted by 
comparison of the 1977 and 1982 VA examinations, the Board 
finds the evidence to be overwhelmingly against the 
appellant's claim for restoration of his total rating for the 
NP disorder effective from April 1, 1983.

The Board also considered disability determinations made by 
the Social Security Administration (SSA) in 1975 and 1985, 
but finds that the probative value of these decision is 
outweighed by the other evidence discussed above as to the 
issue of material improvement of the appellant's NP disorder.  
He was first awarded benefits from SSA in 1975, however, 
those benefits were cut off in 1983 based in large measure by 
the field survey and investigation conducted by VA in 1982.  
The 1985 decision of SSA re-established the appellant's 
disability award from that agency when it found that the 
evidence as a whole failed to support a finding that he was 
engaged in substantial gainful activity during the years 
1975, 1976 and thereafter.  The 1985 SSA decision relied on 
that agency's investigation of the appellant's business 
activities and the state of his mental health as determined 
by a psychiatric examination conducted by Dr. Sandoz in April 
1985.  SSA essentially concluded that there was not enough 
evidence based on its interview with the appellant and IRS 
officials to determine whether he was factually engaged in 
business and, given Dr. Sandoz's examination results, which 
found him to be suffering from chronic dysthymia, his 
disability benefits were reinstated.

Relevant caselaw holds that while decisions of SSA are 
"pertinent" to a determination of a claimant's ability to 
secure and follow a substantially gainful occupation under 
38 C.F.R. § 4.16, see Murincsak v. Derwinski, 2 Vet. App. 363 
(1992), Collier v. Derwinski, 1 Vet. App. 413 (1991), they 
are not controlling for VA determinations.  In this case, the 
applicable regulation, 38 C.F.R. § 3.343(a), controls the 
disposition of the restoration issue, and, for the reasons 
cited above, the Board has found that the overwhelming 
preponderance of the evidence is against restoration of the 
100 percent rating for the appellant's NP disorder from the 
April 1, 1983 effective date based on the "material 
improvement" standard.  Hence, while SSA's determinations of 
disability are evidence that the Board must consider, the 
Board finds that the unique facts presented in this case do 
not support restoration under the material improvement 
standard.  It is important to emphasize here that SSA makes 
its determinations based on the Social Security Act and its 
own implementing regulations and agency manuals.  Therefore, 
the fact that SSA found the evidence insufficient to prove 
that the appellant was gainfully employed under their law and 
regulations does not bind VA to the same finding of fact.  
For the reasons stated above, the Board finds that the 
evidence VA has obtained clearly shows that the appellant was 
employed in substantial business activities during the late 
1970's, early 1980's, and that the pertinent evidence shows 
material improvement in this NP disorder sufficient to 
justify reduction of the 100 percent rating for that disorder 
effective from April 1, 1983.  Accordingly, the probative 
value of these SSA decisions is outweighed by the other 
evidence of record in this case.

Also considered by the Board were medical examination reports 
and statements prepared by a number of private physicians, 
Dr. F. J. Cabrera, Sr., M.D., a psychiatrist who evaluated 
the appellant in 1987 to determine whether he was competent 
to stand trial on the criminal fraud charge brought by the 
Justice Department; Dr. F. Hernandez Morales, M.D., a 
gastroenterologist who evaluated the appellant on a number of 
occasions between October 1988 and March 1989; and, Dr. F. H. 
Benitez Rivera, M.D., a psychiatrist who prepared a treatment 
summary statement in October 1992.  As with Dr. Marrero 
Rodriguez's statement, the Board finds that the probative 
value of this medical evidence is outweighed by the evidence 
of record as to the issue of material improvement.

Dr. Cabrera's report dated in August 1987 reflects that he 
found the appellant competent to stand trial and assist his 
lawyer in his defense, but due to his medical problems, he 
stated that the government would incur a tremendous cost 
maintaining him in prison.  He diagnosed dysthymic disorder, 
depressive disorder on Axis I; mixed personality disorder on 
Axis II; cardiac problems with history of infarct and cardiac 
insufficiency on Axis III; with a moderate degree of Axis IV 
psychosocial stressors and poor Axis V overall impairment.  
On mental status examination, Dr. Cabrera found no 
abnormalities except for a depressed affect and that the 
appellant looked older than his stated age with slow speech.  
Specifically, he had no thought content problems, his memory 
was excellent for remote and recent events, and intellectual 
functioning was adequate.  In addition, the appellant's 
judgment was considered good and he had fair insight.  When 
this evidence is considered in light of the clinical 
improvement in his NP disorder noted by comparison of the 
1977 and 1982 VA examinations, the Board finds that Dr. 
Cabrera's report adds to and supports the other evidence 
showing material improvement in the NP disorder, which in 
turn, constitutes further preponderating evidence against the 
claim for restoration.  Similar to the 1982 examination, Dr. 
Cabrera found relatively few abnormalities on the mental 
status examination, particularly, in areas of executive 
functioning like memory, concentration and judgment, findings 
which support all of the other evidence showing that the 
appellant was a capable businessman in the town of [redacted] 
until his operations were shut down by the IRS tax and 
bankruptcy problems.

Dr. Hernandez-Morales' report dated in April 1989 is 
essentially noncontributory to the issue on appeal as it 
reflects treatment/evaluation primarily for other medical 
problems.  However, this physician noted in his treatment 
summary that the appellant had been nervous and unable to 
work for many years and that he was taking Xanax to control 
his anxiety complaints.  Nevertheless, for the reasons stated 
above regarding certain key facts documented by evidence 
describing the appellant's employment and business activities 
in [redacted] in the late 1970's, early 1980's, Board finds that 
the probative value of Dr. Hernandez-Morales' report is 
compromised for purposes of showing material improvement on 
the evaluation date - April 1, 1983.  As indicated above, 
many private doctors in this case have stated in their 
reports that the appellant was unemployed and/or incapable of 
work since at least 1970, however, the undisputed facts in 
this case show otherwise for the relevant time periods.  
Hence, the probative value of their reports is compromised 
with regard to contraindicating material improvement measured 
from the April 1, 1983 evaluation date.

The statement from Dr. Benitez Rivera dated in October 1992 
reflects the author's opinion that the appellant's overall 
medical condition, which included the NP disorder as well as 
cardiovascular, gastrointestinal and circulatory problems, 
had deteriorated over the years, and specifically with regard 
to the NP disorder, that it was the same or worse since July 
1, 1980.  This psychiatrist indicated that he had been 
treating the appellant from 1983 to present.  Again, as with 
the other evidence discussed above, the Board finds the 
probative value of this statement to be compromised by the 
factual record in the case which documents the appellant's 
substantial business activities in the late 1970's, early 
1980's and which reflects material improvement in the NP 
disorder by comparison of the 1977 and 1982 VA examinations.  
It is not clear whether Dr. Benitez Rivera was aware of the 
appellant's employment activities or if he had access to his 
medical records.  It is evident by this report that Dr. 
Benitez Rivera was a treating physician over a lengthy period 
of time, but his statement makes an assertion regarding the 
state of the NP disorder without any supporting clinical 
findings or references to facts that would support the 
assertion.  In this case, judging from all the evidence of 
record, it appears quite evident that this psychiatrist made 
a statement based on a faulty factual premise because it is 
simply not shown for VA purposes that the appellant's NP 
disorder underwent no changes during the years 1977 to 1983.  

It is again important to emphasize that VA regulations 
provide disability compensation based on impairment of 
earning capacity and the applicable schedular criteria.  This 
is especially true with respect to psychiatric disabilities 
as mental impairment is rated according to how well the 
veteran can handle himself or herself in social and work 
settings.  As detailed above, and despite what his doctors 
have been willing to state for him, the undisputed facts in 
this case clearly show that the appellant was employed and 
operating a welding shop business in the late 1970's, early 
1980's and that he had significant and substantial business 
dealings which he was directly involved.  This evidence, 
combined with the findings noted on the 1982 VA examination, 
is overwhelmingly against the statement made by Dr. Benitez 
Rivera and therefore, provides no basis to contraindicate the 
Board's finding that his NP disorder materially improved as 
of the Giusti Bravo evaluation date - April 1, 1983.

In view of the foregoing, the Board finds that the probative 
value of the testimony of Dr. Benitez Rivera and Dr. F. 
Cabrera, Jr. (the son of the aforementioned Dr. Cabrera, Sr., 
who evaluated the appellant on one occasion in January 1995 
for purposes of his testimony in support of the appellant's 
claim) elicited at the RO hearing held on February 7, 1995, 
is similarly compromised by the factual record in the case 
which documents the appellant's substantial business 
activities in the late 1970's, early 1980's, and which 
reflects material improvement in the NP disorder by 
comparison of the 1977 and 1982 VA examinations.  These 
physicians testified essentially to what is reflected above 
in the Dr. Benitez Rivera's October 1992 statement, to wit, 
that the appellant's NP disorder never improved and in fact, 
got worse over the years, and that he was not capable of 
gainful employment.  Again, as detailed above, the facts 
obtained in connection with the June 1982 VA field survey and 
the records and reports from the IG and Justice Department 
pertaining the prosecution of the criminal fraud charge 
reveal that notwithstanding his NP disorder, the appellant 
was engaged in substantial business activities in the late 
1970's, early 1980's, and that when such facts were 
considered in light of 1982 VA examination results, material 
improvement in his NP disorder was shown for VA purposes 
under 38 C.F.R. § 3.343(a).  Hence, the testimony of these 
physicians is outweighed by the other evidence of record on 
the issue of restoration.

Similarly, the testimony of the appellant, his wife and son 
taken in connection with hearings held in February 1995, 
March 1996 and before the undersigned member of the Board in 
March 1999 as well as his personal statements and arguments 
presented in written form on appeal have been accorded due 
consideration; however, the Board concludes that the medical 
findings and other evidence obtained in connection with the 
field survey discussed above are more probative to the issue 
of restoration.  This evidence, when considered in light of 
38 C.F.R. § 3.343(a), does not support restoration of the 100 
percent rating for his NP disorder from the evaluation date - 
April 1, 1983.  On this point, the Board notes that there is 
no evidence of record showing that the appellant or any 
member of his family who has participated in this appeal is 
shown to be qualified to render a medical diagnosis or 
opinion.  Hence, the medical/field survey evidence cited 
above specifically outweighs their views as to the extent of 
functional impairment caused by the NP disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay 
assertions will not support a finding on questions requiring 
medical expertise or knowledge).

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they were raised by the appellant.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, as fully 
detailed above and explained in connection with the Board's 
analysis of earning impairment under 38 C.F.R. § 4.1, it is 
the Board's opinion that the preponderance of the evidence is 
clearly against restoration of the total rating for the 
appellant's NP disorder from the April 1983 evaluation date.

Accordingly, in view of the above, the appellant is not 
entitled to restoration of the 100 percent disability 
evaluation for NP disorder from April 1, 1983.  For the 
reasons discussed above, the evidence in this case is not so 
evenly balanced as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

The Board notes that the appellant has claimed on appeal that 
his constitutional due process rights protected under the 5th 
and 14th Amendments were violated in connection with the 
rating reduction of his NP disorder from 100 to zero percent.  
While the Court has stated that administrative agencies are 
entitled to pass on constitutional claims, although not 
required to do so, see Suttmann v. Brown, 5 Vet. App. 127 
(1993), the Federal Circuit has recently held that 
constitutional challenges must first be made at the agency 
level in order to build a factual record or to permit the 
agency to resolve the dispute on other grounds, if possible, 
see Ledford v. West, 136 F.3d 776 (Fed. Cir. 1998).

As there does not appear to be any need for additional factual 
development to address these claims, the Board finds no 
evidence of agency-level violations of the appellant's 
constitutional due process rights.  See McRae v. Brown, 9 Vet. 
App. 229, 235 (1996) (citing Chemical Engineering Corp. v. 
Marlo, Inc., 754 F.2d 331, 335 (Fed. Cir. 1984) ("An appeal 
clearly hopeless and unquestionably without any possible basis 
in fact or law, as here, 'wastes the time of this court and of 
the opposing counsel, and imposes unnecessary costs of the 
parties and on fellow citizens whose taxes support this court 
and its staff.").  It appears to the Board that the 
appellant's rights were protected at the agency level.  This 
appeal arises from the class-action suit brought in Giusti 
Bravo et al suit to address the illegal rating reductions that 
occurred at the RO in the 1980's.  The appellant is a member 
of that class action and his rating was restored to the 50 
percent level.  Further, with regard to the January 1983 
reduction to zero from 100 percent, it appears that the RO 
followed the regulations then in effect for reducing his award 
by notifying him in January 1983 that the reduction would 
prospectively be reduced effective April 1, 1983, and that he 
could submit evidence to challenge the rating reduction in the 
intervening period.  Hence, the Board finds no basis to alter 
its findings regarding the denial of his restoration claim 
based on alleged violations of his constitutional rights.

Increased Rating above 50 percent from April 1, 1983

Having found the evidence against entitlement to restoration 
of the 100 percent rating for the appellant's NP disorder, 
under the terms of the supplemental stipulation and order, the 
Board must now consider whether he is entitled on a schedular 
basis to a rating higher than was assigned from the April 1, 
1983, evaluation date, in this case, 50 percent.

The appellant's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a), in that he has presented a claim 
which is plausible.  In the evaluation of service-connected 
disabilities the entire recorded history, including medical 
and industrial history, is considered so that a report of a 
rating examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  38 
C.F.R. §§  4.1, 4.2, 4.10.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
The Board notes that the VA's Schedule for Rating 
Disabilities, 38 U.S.C.A. § 1155; 38 C.F.R. § 4.132 provides 
a general rating formula for psychoneurotic disorders, based 
upon the degree of incapacity or impairment.  VA amended its 
regulations for rating mental disorders in November 1996.  
See 61 Fed. Reg. 52,695-702 (Oct. 8, 1996) (codified at 
38 C.F.R. §§ 4.125-130 (1997)).  In this case, the RO has 
reviewed the issue of entitlement to an increased rating for 
the NP disorder under the terms and conditions of the Giusti 
Bravo order under the revised regulatory criteria prior to 
appellate consideration of this matter, and the appellant has 
received notice of the new criteria, as evidenced by the 
Statement of the Case issued in January 1998.  The Board will 
resolve the claim under the criteria that is to the advantage 
of the appellant as per the holding in Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  As is clear from the discussion below, 
neither of the criteria is so favorable as to warrant an 
increased rating.

A.  Rating Criteria in Effect Prior to November 1996 
Regulation Change.

The Board will first analyze the appellant's claim under the 
old rating criteria that was in effect prior to the November 
1996 regulation changes.  According to those criteria, a 50 
percent evaluation requires considerable impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and psychoneurotic symptoms 
resulting in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce considerable 
industrial impairment.  A 70 percent evaluation requires 
severe impairment in the ability to establish or maintain 
effective and wholesome relationships with people and 
psychoneurotic symptoms resulting in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce severe industrial impairment.  A 100 percent 
evaluation requires that attitudes of all contacts except the 
most intimate be so adversely affected as to result in 
virtual isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably unable to 
obtain or retain employment.  38 C.F.R. Part 4, Diagnostic 
Code 9405 (1996).

It is clear from the evidence of record that while the 
appellant's concentration and memory are generally considered 
intact, he does suffer from some impairment of insight and 
judgment.  His records also reflect an anxious affect and 
pressured speech at times, as well as depression and sleep 
disturbances.  His treatment under the care of Drs. Marrero 
Rodriguez and Benitez Rivera has over the years consisted 
mainly of prescribing him medications to help him control his 
mood and make him sleep better.

Nevertheless, upon review of all the evidence of record, the 
Board concludes that a preponderance of the evidence is 
against a schedular evaluation in excess of 50 percent for 
the appellant's NP disorder under these criteria.  The 
evidence of record reflects that the appellant suffers from a 
depression and anxiety symptoms, but it is clear that he has 
managed to maintain good relations with his wife and 
children, and as detailed above, he found ways to continue 
his business interests for many years.  Thus, even assuming 
that the appellant's NP disorder, with its features of 
feelings of depression and irritation, adversely affected 
social adaptability to some extent, it is not shown by the 
record that it more than considerably affected industrial 
adaptability.  In pertinent part, the provisions of 38 C.F.R. 
§ 4.129 state:

. . . in evaluating impairment resulting 
from the ratable psychiatric disorders, 
social inadaptability is to be evaluated 
only as it affects industrial 
adaptability.  The principle of social 
and industrial inadaptability as the 
basic criterion for rating disability 
from the mental disorders contemplates 
those abnormalities of conduct, judgment, 
and emotional reactions which affect 
economic adjustment, i.e., which produce 
impairment of earning capacity.

The Board, therefore, concludes that while the appellant's 
difficulty with judgment and insight, depression and anxiety 
have been shown to interfere with his level of ability to 
maintain effective and wholesome relationships, as well as to 
decrease his initiative, flexibility, efficiency and 
reliability levels, such interference is no more than 
considerable as demonstrated by the clinical objective 
findings of record.  See 38 C.F.R. §§ 4.129, 4.130, 4.132; 
Massey v. Brown, 7 Vet. App. 204 (1994).  The appellant has 
been able to function with the help of prescribed medication 
and he has maintained his one marriage of over 40 years.  
Furthermore, it is not shown that he has required any 
hospitalizations related to his psychiatric symptomatology 
since 1984.  The findings set forth above most closely 
approximate those necessary for the 50 percent evaluation, 
and that rating would therefore be continued under the old 
rating criteria.  See 38 C.F.R. § 4.7.  The findings needed 
for the next higher evaluation are not currently 
demonstrated.

In reaching this decision under these criteria, the Board has 
also considered the precedent opinion of the General Counsel 
of the VA interpreting the terms "mild," "definite," and 
"considerable."  See O.G.C. Prec. 9-93, 59 Fed. Reg. 4753 
(1994).  The Board is bound by such opinions from the General 
Counsel.  38 U.S.C.A. § 7104.  In that opinion, the term 
"mild" was defined as "of moderate strength or intensity, 
and as applied to disease, not severe or dangerous."  
"Definite" impairment was construed to mean "distinct, 
unambiguous, and moderately large in degree."  
"Considerable" was defined as "rather large in extent or 
degree."  Id.

B.  Rating Criteria in Effect After November 1996 Regulation 
Change.

Turning to consideration of the appellant's NP disorder under 
the most recent criteria, the Board notes that the November 
1996 regulations state that, under the General Rating Formula 
for Mental Disorders, total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, will be rated as 100 percent disabling.  
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships is to be rated as 70 percent 
disabling.  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships is to be 
evaluated as 50 percent disabling.  38 C.F.R. § 4.130, 
Diagnostic Code 9400 (1999).

Once again, upon review of all the evidence of record, the 
Board concludes that a preponderance of the evidence is 
against an evaluation in excess of 50 percent for the 
appellant's NP disorder.  The evidence of record does not 
establish that the appellant has recently expressed any 
suicidal ideation or that he ever engaged in obsessional 
rituals.  Nor has he demonstrated near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  There is no documentation in 
the record of unprovoked irritability with periods of 
violence, or any spatial disorientation or any neglect of 
personal appearance and hygiene.  While the evidence does 
indicate that the appellant demonstrates such symptoms as: 
flattened affect, occasional circumstantial and/or pressured 
speech, some impairment of short-term memory and insight and 
judgment, as well as disturbances of motivation and mood and 
difficulty in establishing and maintaining effective work and 
social relationships, the evidence of record also shows that 
the appellant has established and maintained a marriage of 40 
years and that for many years he operated a welding shop 
business of considerably magnitude and influence in his 
community.  As stated above, the fact that his business 
failed economically does not bear any relationship to the 
level of disability for VA purposes as measured by impairment 
in earning capacity.  The fact that he could conduct himself 
in the manner in which he did for many years as an engineer 
and businessman demonstrates that his NP disorder did not 
actually impair his ability to acquire and maintain gainful 
employment.  While the evidence of record also does not 
demonstrate that the appellant suffers from such symptoms as 
panic attacks (weekly or less often), he does appear to 
suffer from chronic sleep impairment and reduced reliability 
and productivity due to disturbances of motivation and mood 
and difficulty in establishing and maintaining effective work 
and social relationships.  Therefore a 50 percent evaluation, 
but not more, would be warranted under the new rating 
criteria.

The appellant argues on appeal that he should be rated as 
more than 50 percent disabled for his NP disorder due to his 
symptomatology.  However, the appellant, as a layperson, is 
not considered competent to offer an opinion as to matters 
requiring specialized knowledge, i.e. degree of impairment 
due to a medical condition.  See Espiritu, 2 Vet. App. 492 
(1992); see also Clark v. Derwinski, 2 Vet. App. 166 (1992).  
Since the preponderance of the evidence is against an 
allowance of an evaluation in excess of 50 percent for the NP 
disorder under either of the schedular criteria in effect 
before or after November 1996, the benefit of the doubt 
doctrine is inapplicable.  38 U.S.C.A. § 5107(b).


ORDER

Restoration of a 100 percent rating for the appellant's NP 
disorder effective from the Giusti Bravo evaluation date - 
April 1, 1983 - is denied.

Entitlement to an evaluation in excess of 50 percent for the 
appellant's NP disorder, under either of the schedular 
criteria in effect prior to or after November 7, 1996, is 
denied.



		
	JOAQUIN AGUAYO PERELES
	Member, Board of Veterans' Appeals

 

